Exhibit 10.1

 

CHARTER AGREEMENT

 

This CHARTER AGREEMENT (the “Agreement”) is made and entered into as of
April 29, 2005, by and between PROFLITE LLC, a Delaware limited liability
company, having its principal place of business at 233 Industrial Avenue,
Teterboro, New Jersey, 07608 (“ProFlite”) and MONSTER WORLDWIDE, INC., a
Delaware corporation, having its principal place of business at 622 Third
Avenue, New York, New York, 10017 (“Customer”).

 

W I T N E S S E T H:

 

WHEREAS, ProFlite is in the business of operating and chartering aircraft and is
the holder of a valid Air Carrier Certificate issued by the FAA under Part 135
of the Federal Aviation Regulations (“FARs”);

 

WHEREAS, ProFlite has placed a Gulfstream Aerospace G-V aircraft, manufacturer’s
Serial Number 592, Federal Aviation Administration (“FAA”) Registration Number
N90AM with two (2) BMW Rolls-Royce BR710 engines, Serial Numbers 11291 and 11292
(the “Aircraft”) on ProFlite’s FAA Air Carrier Certificate No. U8FA077C;

 

WHEREAS, Customer desires to charter the Aircraft from ProFlite and ProFlite
desires to charter the Aircraft to Customer.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises,
covenants, agreements, representations and warranties contained in this
Agreement, the parties agree as follows:

 

1.                                       Term.  The term of this Agreement shall
commence on the date hereof and end on May 1, 2006 (“Expiration Date”).  In the
event neither party gives the other party written notice of termination at least
thirty (30) days prior to the Expiration Date, this Agreement shall be
automatically renewed for a one (1) year period upon the same terms and
conditions.  Further, this Agreement shall continue to be automatically renewed
for additional one (1) year periods on the same terms and conditions if no
notice of termination is received by either party at least thirty (30) days
prior to the end of the preceding one (1) year extension period.  (The initial
period and any extensions thereof shall hereinafter be referred to as the
“Term”.)  Notwithstanding anything to the contrary set forth above, (i) Customer
or ProFlite may terminate the Agreement at any time upon giving the other party
at least thirty (30) days written notice and (ii) Customer may terminate this
Agreement immediately upon (a) suspension or revocation of ProFlite’s Part 135
certificate or (b) if in any year, aircraft operated by ProFlite are involved in
more than two (2) incidents or accidents reportable to the Federal Aviation
Administration (the “FAA”) under its rules and regulations as incidents or
accidents and as a result of the circumstances of such incidents or accidents
the FAA suspends the ProFlite’s pilot in command’s commercial pilot certificate
or otherwise determines that the incidents or accidents were ProFlite’s fault.

 

--------------------------------------------------------------------------------


 

2.                                       Charter Services and Operation.

 

a)                                      Charter Services.  ProFlite shall
operate all flights conducted pursuant to this Agreement in accordance with the
applicable provisions of Part 135 of the FARs.  In addition, ProFlite shall
provide the following services as requested by Customer and as appropriate:  i)
schedule and dispatch flight; ii) arrange ground transportation requirements for
Aircraft passengers; iii) arrange for catering; iv) arrange for landing permits,
clearances, and ground handling for domestic and international destinations; and
v) coordinate aircraft movements to support Customer’s travel schedule.

 

b)                                     Operational Control.  It is hereby
jointly agreed and acknowledged between ProFlite and Customer that during all
phases of all flights conducted with the Aircraft under this Agreement, ProFlite
shall have and retain exclusive operational control and possession, command and
control over the Aircraft and the flight crew, and shall exercise sole authority
over initiating, conducting or terminating any flight.

 

c)                                      Discretion of Pilot in Command. 
ProFlite and Customer expressly agree that the pilot-in-command of the Aircraft
may, in his or her sole discretion, terminate any flight, refuse to commence any
flight, or take any other flight-related action which, in the judgment of the
pilot-in-command, is necessary to ensure the safety of the Aircraft, the
passengers and the flight crew.  The pilot-in-command shall have final and
complete authority to postpone or cancel any flight for any reason or condition
which, in his or her judgment, would compromise the safety of the flight.

 

3.                                       Fees and Expenses.

 

a)                                      Charter Rate.  Customer shall be
entitled to One Hundred Fifty (150) charter hours of flight time on the Aircraft
per year during each twelve month period of the Term of this Agreement beginning
on the date hereof.  Customer shall pay a charter rate of Six Thousand United
States Dollars (US$6,000.00) per charter hour on the Aircraft (the “Charter
Rate”).  The number of charter hours shall be computed in hours and tenths of
hours from the time of Aircraft liftoff at the departure point to the time of
Aircraft touchdown at the arrival airport.  If any charter flight for Customer
involves positioning or repositioning of the Aircraft, the number of charter
hours required for such positioning flights shall be included in the number of
charter hours utilized and payable by Customer at the Charter Rate.

 

b)                                     Invoice.  ProFlite shall send Customer an
invoice of flat fee charter hours flown plus any applicable taxes due and
payable by Customer. Payment is due within forty (five) days of receipt of the
invoice from ProFlite.

 

4.                                       Use and Scheduling.

 

a)                                      Scheduling.  Customer charter flights
will be scheduled through ProFlite by Customer’s designated representatives. 
Those persons listed in Exhibit A are authorized to schedule the use of the
Aircraft under this Agreement.  Customer will give ProFlite reasonable advance
notice to schedule flights, notify the flight crew, and prepare the Aircraft for
departure.

 

2

--------------------------------------------------------------------------------


 

Notice given to ProFlite should include the following information:  i) departure
and destination airports; ii) departure date and time; iii) number of
passengers; iv) nature and extent of baggage; and v) any other information
reasonably requested by ProFlite.  Upon receipt of such notice, ProFlite shall
use its best efforts to assure that the Aircraft and flight crew are prepared
and ready for departure at least one (1) hour prior to the proposed departure
time.  Customer may cancel or delay any scheduled charter flight without
penalty.

 

b)                                     Alternative Charter Services.  In the
event that ProFlite is unable to schedule or perform any charter flight
utilizing the Aircraft for any reason, ProFlite shall promptly notify the
Customer and shall provide Customer with information regarding the availability
and cost of alternative charter services that may reasonably satisfy Customer’s
travel requirements.

 

5.                                       Representations and Covenants of
ProFlite.  ProFlite represents, warrants and covenants that it is, and at all
times during the Term of this Agreement will continue to be, the holder of FAA
Air Carrier Certificate No U8FA077C; that it is, and at all times during the
Term of this Agreement will continue to be, knowledgeable and experienced in the
conduct of Part 135 operations; and that it has, and at all times during the
Term of this Agreement will continue to have, the personnel and facilities
necessary to fully discharge its obligations on the terms and conditions set
forth herein; that prior to or as of the execution of this Agreement, all
corporate authority requisite for the execution of this Agreement and to carry
out the transactions contemplated hereunder, will have been obtained; that it
has, and at all times during the Term of this Agreement will continue to have,
all approvals, licenses, permits and other authorizations from any governmental
authority necessary to perform its obligations under this Agreement; that it
will comply with all laws and regulations of any governmental authority
applicable to this Agreement and the performance of its obligations hereunder,
including, but not limited to, regulations promulgated by the FAA; and that it
will have operational control and possession, command and control of the
Aircraft during all Part 135 flights.

 

6.                                       Insurance.  During the Term of this
Agreement, ProFlite will maintain or cause to be maintained in full force and
effect, at its own expense, Aircraft liability insurance, including passenger
liability, with a combined single limit of not less than Two Hundred Million
United States Dollars (US$200,000,000) applicable to bodily injury to or death
of persons and loss of or damage to property in any one occurrence.  Such
liability insurance shall name Customer and its subsidiaries, affiliates,
officers, agents and employees as additional insureds and the Aircraft hull
insurance shall provide for a waiver of subrogation against Customer and its
subsidiaries, affiliates, officers, agents and employees.  Further, the
liability coverage shall not be considered contributory insurance with respect
to any insurance policies of Customer or its subsidiaries or affiliates. 
ProFlite shall provide Customer with a certificate of insurance evidencing the
insurance required hereunder.  The certificate shall provide that thirty (30)
days prior written notice shall be given to Customer in the event of
cancellation or material change in the policies (except ten (10) days written
notice with respect to cancellation for non-payment of premium and such shorter
period as is customarily available with respect to war risk insurance).

 

3

--------------------------------------------------------------------------------


 

7.                                       General Provisions.

 

a)                                      Relationship of the Parties.  The
parties intend this Agreement to provide solely for the charter of the
Aircraft.  Nothing contained in this Agreement shall in any way create any
association, partnership, joint venture or principal and agent relationship
between the parties hereto or be construed to evidence the intention of the
parties to constitute such.

 

b)                                     Headings.  The headings of the sections
of this Agreement are included for convenience only and shall not affect the
construction or interpretation of any of its provisions.

 

c)                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties pertaining to the subject
matter contained in it and supersedes all prior and contemporaneous agreements,
representations and understandings of the parties.  No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
all the parties.

 

d)                                     Counterparts.  This Agreement may be
executed simultaneously in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  The parties may exchange executed copies transmitted by facsimile,
and the parties agree that executed originals will be forwarded by mail or
courier.

 

e)                                      Successors and Assigns.  This Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, successors and assigns; provided,
however, that neither party may assign any of its rights under this Agreement
without the prior written consent of the other party.

 

f)                                        Survival.  All representations,
warranties, indemnifications, covenants and agreements of the parties contained
in this Agreement, or in any instrument, certificate, exhibit, schedule, or
other writing provided for in it, shall survive the Term.

 

g)                                     Notices.  All notices or other
communications which shall or may be given pursuant to this Agreement shall be
in writing, shall be delivered by certified mail or registered mail with postage
prepaid, return receipt requested, by facsimile transmission or by hand.  Such
communication shall be deemed given and received upon dispatch, if sent by
facsimile transmission, or upon delivery if hand delivered; or within three
(3) days of mailing, if sent by certified or registered mail, at the addresses
set forth below.  Any address for notice to a party may be changed at any time
by written notice to the other parties:

 

To ProFlite at:

ProFlite LLC

 

233 Industrial Avenue

 

Teterboro, New Jersey 07608

 

Attn: Ted Button

 

Phone: 201-288-5762

 

Facsimile: 201-288-5741

 

4

--------------------------------------------------------------------------------


 

To Customer at:

Monster Worldwide, Inc.

 

622 Third Avenue

 

New York, New York

 

Attn: Lanny Baker

 

Phone: 212-351-7005

 

Facsimile: 917-256-8017

 

h)                                     Governing Law.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of New
York.

 

i)                                         Partial Invalidity.  If any provision
of this Agreement is held invalid or unenforceable by any court of final
jurisdiction, it is the intent of the parties that all other provisions of this
Agreement be construed to remain fully valid, enforceable and binding on the
parties.

 

IN WITNESS WHEREOF, the parties hereunto have each caused this Agreement to be
duly executed as of the day and year first written above:

 

Monster Worldwide, Inc.

 

ProFlite LLC

 

 

 

By:

 /s/  Myron Olesnyckyj

 

By:

 /s/  Ted Button

 

 

 

 

 

Title:

 Senior Vice President

 

Title:

President

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following individuals are authorized to schedule the use of the Aircraft
under this Agreement:

 

Nancy Rooney

 

6

--------------------------------------------------------------------------------